224 S.W.3d 269 (2005)
THE CITY OF EL PASO, Appellant,
v.
Alfonso BERRY d/b/a Miles Systems, Appellee.
No. 08-05-00186-CV.
Court of Appeals of Texas, El Paso.
June 23, 2005.
Jose Padilla, El Paso, for Appellant.
Douglas C. Smith, El Paso, for Appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Pending before the Court is the Appellants motion to dismiss this appeal. Texas Rules of Appellate Procedure 42.1(a)(1) states:
(a) On Motion or By Agreement. The appellate court may dispose of an appeal as follows:
(1) On Motion of Appellant. In accordance with a motion of appellant, the court may dismiss the appeal or affirm the appealed judgment or order unless disposition would prevent a party from seeking relief to which it would otherwise be entitled.
Tex.R.App.P. 42.1(a)(1).
Appellant has complied with the requirements of Rule 42.1(a)(1). Appellant represents to the Court that the parties have reached a settlement of all issues on appeal. The Court has considered this cause on the Appellants motion and concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss the appeal.